Citation Nr: 1705453	
Decision Date: 02/23/17    Archive Date: 02/28/17

DOCKET NO.  13-11 410	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 10 percent for left upper extremity peripheral neuropathy. 

2.  Entitlement to an initial disability rating in excess of 10 percent for right upper extremity peripheral neuropathy.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

G. Fraser, Associate Counsel


INTRODUCTION

The Veteran had active service from August 1956 to August 1958, and November 1958 to February 1977.  

This case comes before the Board of Veterans' Appeals (Board) on appeal of a September 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado.  Jurisdiction of this case was subsequently transferred to the RO in San Diego, California.  

In November 2016, the Appellant testified at a videoconference hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is of record.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  


REMAND

Initially, the Board acknowledges the Veteran's November 2016 correspondence, wherein he stated his desire to have this case decided without undergoing an additional VA examination; however, the Board regrettably finds other development is required before the Veteran's remaining claims are decided.  As such, the Board will request the Veteran undergo an examination in order to obtain a current assessment of his disabilities.

In the course of his November 2016 Board hearing, the Veteran's representative cited to several records from the Loma Linda VA Medical Center (VAMC), and Loma Linda University Medical Center.  Specifically, the representative noted the Veteran underwent diagnostic testing in November 2013 at the Loma Linda University Neurology Center.  His representative stated these records establish the presence of severe right upper extremity and moderate left upper extremity neurological impairments.  In addition, the representative stated the Veteran's primary care provider at the Loma Linda VAMC confirmed these findings in an April 2014 treatment note.  Moreover, the representative also referenced other diagnostic assessments contained in the Veteran's VAMC treatment notes, which date to September 2000.  However, these records are not available for Board review at this time.  These records are, however, in the possession of a federal agency, and as such, VA must attempt to obtain those records until it determines the records either do not exist or that any additional attempts to obtain those records would be futile.  See 38 C.F.R. § 3.159(c)(1).  In such instances, VA must prepare a formal finding of unavailability for the record.  Since these records almost certainly contain relevant and material evidence, the Board finds development is necessary to obtain these records.  

Next, the Board observes the Veteran was most recently afforded a VA examination to assess the severity of his upper extremity neuropathy disabilities in June 2011.  The Veteran has since indicated these conditions have worsened during his November 2016 Board hearing.  Where a veteran asserts that a disability has worsened since his last VA examination, and the last examination is too remote to constitute a contemporaneous examination, a new examination is required.  See 38 U.S.C.A. § 5103A (d); 38 C.F.R. § 3.159(c)(4).  See also Snuffer v. Gober, 10 Vet. App. 400   (1997); Green v. Derwinski, 1 Vet. App. 121 (1991). 

On remand, relevant ongoing medical records should also be obtained.  38 U.S.C.A. § 5103A(c) (West 2014); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).    




Accordingly, this case is REMANDED to the RO or the Appeals Management Office (AMO), in Washington, D.C., for the following actions: 

1.  The RO or the AMO should undertake appropriate development to obtain any outstanding records pertinent to the Veteran's issues on appeal, to specifically include all treatment records from the Loma Linda VAMC and Loma Linda University Medical Center.  If any requested records are not available, the record should be annotated to reflect such and the Veteran notified in accordance with 38 C.F.R. § 3.159(e).  

2.  Then, the RO or the AMO should afford the Veteran a VA examination by an examiner with sufficient expertise to fully assess the severity of the Veteran's service-connected left and right upper extremity peripheral neuropathy disabilities.  All pertinent evidence of record should be made available to and reviewed by the examiner.  Any indicated studies should be performed.

The RO or the AMO should ensure the examiner provides all information required for rating purposes.  

3.  The RO or the AMO should also undertake any other indicated development.  

4.  Finally, the RO or the AMO should readjudicate the issues on appeal.  If the benefits sought on appeal are not granted to the Veteran's satisfaction, the Veteran and his representative should be furnished an appropriate supplemental statement of the case and be afforded the requisite opportunity to respond.  Thereafter, the case should be returned to the Board for further appellate action.

By this remand, the Board intimates no opinion as to any final outcome warranted.

The Veteran need take no action until he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

As noted above this case has been advanced on the Board's docket.  It also must be handled in an expeditious manner by the RO or the AMO.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
T. REYNOLDS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




